 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 1 of 438




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
DWIGHT RUSSELL, ET AL.
    On behalf of themselves and all
    Others similarly situated,

      Plaintiffs,

v.                                          C.A. No. 4:19-CV-00226

HARRIS COUNTY, TEXAS, ET AL.,
    Defendants.



              NON-PARTY FELONY JUDGES’ MOTION TO QUASH




                             Exhibit A

              Plaintiffs’ Feb. 10th Rule 45 Subpoenas
             Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 2 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Frank Aguilar

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 3 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
              Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 4 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 5 of 438




                  APPENDIX A
     Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 6 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 7 of 438




           Where documents or things in the possession, custody, or control of any individual,
   agency, office, firm, corporation, or partnership are requested, such request also pertains
   to documents in the possession, custody, or control of employees, agents, guardians,
   partners, representatives, and—unless privileged or protected—attorneys of such
   individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
   specified. Responsive documents applicable to that time period shall be produced whether
   they originated or were adopted prior to or during that time period.
6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
   construing any request, instruction, or definition, set forth the matter deemed ambiguous
   and the construction used in responding.
7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
   product, or any other basis, please identify, contemporaneously with producing responses
   to these Requests, in writing each document so withheld by providing the following
   information:
       a. the date or approximate date of the document;
       b. the type of document (e.g., letter, memorandum);
       c. a description of the subject matter of the document;
       d. each and every person who prepared, signed, or participated in the preparation of
          the document or any copy thereof;
       e. each and every person who received the document or any copy thereof;
       f. the present custodian(s) of each document;
       g. a list of attachments or enclosures to the document; and
       h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
          support the assertion of privilege.
8. Portions of Privileged Documents. Identify and produce all segregable portions of any
   responsive document to which a claim of privilege, attorney work product, or other basis
   for withholding the document does not apply.
9. Continuing Nature of Document Requests. These Requests for Production of Documents
   are continuing in character so as to require you to promptly amend or supplement your
   response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
    or destroyed, please furnish a list identifying each such document as completely as possible
    including, without limitation, the following information: its author and addressee, each
    person to whom copies of the document were furnished or to whom the contents thereof
    were communicated, a comprehensive summary of the substance of the document, the date
    (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
    the person authorizing its disposal, and the person disposing of the document.
11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
    similar words of guidance, are intended merely as such, and should not be construed as
    words of limitation. The words “or” and “and” shall include each other whenever possible

                                              2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 8 of 438




   to expand, not restrict, the scope of the Request. The word “including” shall not be used to
   limit any general category or description that precedes it.
12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
    necessary to bring within the scope of the discovery request all responses that might
    otherwise be construed to be outside the scope of the request.
13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
    “each” and “every” shall be construed as encompassing each and every.
14. “Including” means “including, but not limited to.”
15. The use of the singular form of any word includes the plural and vice versa.
16. The use of a word in its singular form shall be deemed to include within its use the plural
    as well, and vice versa, wherever necessary to bring within the scope of the discovery
    request matters that might otherwise be construed to be outside the scope of the request
17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
    bring within the scope of the discovery request matters that might otherwise be construed
    as outside the scope of the request.
                                      DEFINITIONS
1. As used in these document requests, the following terms are to be interpreted in accordance
   with the following definitions. Notwithstanding any definition below, each word, term, or
   phrase used in these document requests is intended to have the broadest meaning permitted
   under the Federal Rules of Civil Procedure and the Local Rules:
2. The term “communication” shall mean the transmittal of information by any means.
3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
   pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
   describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
   or referencing in any way.
4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
   the operative Complaint in this action.
5. The term “document” is defined to be synonymous in meaning and equal in scope to the
   usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
   stored information. A draft or non-identical copy is a separate document within the
   meaning of this term.
6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
   document, file, or metadata stored to or saved on any computer, electronic database,
   electronic device, email server or system, internal or external hard drive, Internet-
   based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
   diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
   device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
   created data such as word processing documents, spreadsheets, graphics, animations,
   presentations, email and attachments, audio, video and audiovisual recordings, and
   voicemail that are related to a claim or defense of a party, or which identifies a person or


                                              3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 9 of 438




   thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
   described in the ESI Protocol.
7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
   trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
   successors in interest, and any persons acting for or on their behalf.
8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
   Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
   Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
   Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
   Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
   Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
   employees, representatives, attorneys, predecessors or successors in interest, and any
   persons acting for or on behalf of the Felony Judges.
9. The term “employee” means all employees, officials, agents, managers, professionals,
   staff, office and clerical employees, temporary employees, trainees, and any other person
   compensated by the Judges, directly or indirectly, regardless of whether he or she is
   considered or classified as an independent contractor.
10. The terms “person” and “persons” mean the plural as well as the singular and include any
    natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
    unincorporated association or society, municipal or other corporation; any state, its
    agencies or political subdivisions, any court, the federal government, any other government
    entity; or any form of legal entity.
       a. The term “person” is defined as any natural person, alive or deceased, or any
          business, legal, or governmental entity, or association.
11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
    Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
    and who are parties to the case.
12. The term “bail” means any condition of pretrial release (including a personal bond and
    non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
13. The term “bail hearing” means any proceeding at which conditions of release are
    determined.
14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
    Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
    is adversarial in that both the State and the Defendant are represented (or the Defendant
    has waived representation), and that involves an opportunity for both the State and
    Defendant to present documentary evidence and witness testimony.
15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
    secured bail or a fee or cost associated with a condition of pretrial release in a case to be
    prosecuted in the Harris County Criminal District Courts without suffering hardship
    meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                             4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 10 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 11 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 12 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 13 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 14 of 438




                   APPENDIX B
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page15 of 3
                                                                       2 of 438
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page16 of 3
                                                                       3 of 438
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page171of
                                                                       of438
                                                                          2




                           Exhibit G - Page 1 of 2
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page182of
                                                                       of438
                                                                          2




                           Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 19 of 438




                   APPENDIX C
                                                     Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226   Document 259-4Filed
                                                                                 413-1   Filed
                                                                                             onon 08/27/20
                                                                                                03/02/21 in in TXSDPage
                                                                                                             TXSD   Page201of
                                                                                                                           of438
                                                                                                                              2
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
            Case   4:19-cv-00226Document
                 4:19-cv-00226   Document 259-4Filed
                                         413-1   Filed
                                                     onon 08/27/20
                                                        03/02/21 in in TXSDPage
                                                                     TXSD   Page212of
                                                                                   of438
                                                                                      2




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 22 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 23 of 438




                                                                HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 24 of 438




                                                                HC 120495
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 25 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Judge Abigail Anastasio

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 26 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 27 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 28 of 438




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 29 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 30 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 31 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 32 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 33 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 34 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 35 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 36 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 37 of 438




                   APPENDIX B
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page38 of 3
                                                                       2 of 438
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page39 of 3
                                                                       3 of 438
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page401of
                                                                       of438
                                                                          2




                           Exhibit G - Page 1 of 2
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page412of
                                                                       of438
                                                                          2




                           Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 42 of 438




                   APPENDIX C
                                                     Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226   Document 259-4Filed
                                                                                 413-1   Filed
                                                                                             onon 08/27/20
                                                                                                03/02/21 in in TXSDPage
                                                                                                             TXSD   Page431of
                                                                                                                           of438
                                                                                                                              2
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
            Case   4:19-cv-00226Document
                 4:19-cv-00226   Document 259-4Filed
                                         413-1   Filed
                                                     onon 08/27/20
                                                        03/02/21 in in TXSDPage
                                                                     TXSD   Page442of
                                                                                   of438
                                                                                      2




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 45 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 46 of 438




                                                                HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 47 of 438




                                                                HC 120495
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 48 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge DaSean Jones

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 49 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 50 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 51 of 438




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 52 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 53 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 54 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 55 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 56 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 57 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 58 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 59 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 60 of 438




                   APPENDIX B
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page61 of 3
                                                                       2 of 438
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page62 of 3
                                                                       3 of 438
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page631of
                                                                       of438
                                                                          2




                           Exhibit G - Page 1 of 2
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page642of
                                                                       of438
                                                                          2




                           Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 65 of 438




                   APPENDIX C
                                                     Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226   Document 259-4Filed
                                                                                 413-1   Filed
                                                                                             onon 08/27/20
                                                                                                03/02/21 in in TXSDPage
                                                                                                             TXSD   Page661of
                                                                                                                           of438
                                                                                                                              2
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
            Case   4:19-cv-00226Document
                 4:19-cv-00226   Document 259-4Filed
                                         413-1   Filed
                                                     onon 08/27/20
                                                        03/02/21 in in TXSDPage
                                                                     TXSD   Page672of
                                                                                   of438
                                                                                      2




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 68 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 69 of 438




                                                                HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 70 of 438




                                                                HC 120495
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 71 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Judge Ramona Franklin

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 72 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 73 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 74 of 438




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 75 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 76 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 77 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 78 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 79 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 80 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 81 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 82 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 83 of 438




                   APPENDIX B
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page84 of 3
                                                                       2 of 438
Case 4:19-cv-00226
  Case  4:19-cv-00226Document 413-1
                       Document 32-6 Filed
                                      Filedon
                                            on03/02/21
                                               03/27/20ininTXSD
                                                            TXSD Page
                                                                  Page85 of 3
                                                                       3 of 438
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page861of
                                                                       of438
                                                                          2




                           Exhibit G - Page 1 of 2
Case
 Case4:19-cv-00226
       4:19-cv-00226Document
                     Document413-1
                              214-7Filed onon
                                     Filed  03/02/21 in in
                                              07/10/20   TXSD
                                                           TXSDPage
                                                                Page872of
                                                                       of438
                                                                          2




                           Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 88 of 438




                   APPENDIX C
                                                     Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226   Document 259-4Filed
                                                                                 413-1   Filed
                                                                                             onon 08/27/20
                                                                                                03/02/21 in in TXSDPage
                                                                                                             TXSD   Page891of
                                                                                                                           of438
                                                                                                                              2
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
            Case   4:19-cv-00226Document
                 4:19-cv-00226   Document 259-4Filed
                                         413-1   Filed
                                                     onon 08/27/20
                                                        03/02/21 in in TXSDPage
                                                                     TXSD   Page902of
                                                                                   of438
                                                                                      2




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 91 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 92 of 438




                                                                HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 93 of 438




                                                                HC 120495
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 94 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Greg Glass

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 95 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 96 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 97 of 438




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 98 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 99 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 100 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 101 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 102 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 103 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 104 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 105 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 106 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page107 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page108 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 109
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 110
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 111 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          112    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 113    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 114 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 115 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 116 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 117 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge Nikita Harmon

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 118 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 119 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 120 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 121 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 122 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 123 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 124 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 125 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 126 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 127 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 128 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 129 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page130 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page131 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 132
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 133
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 134 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          135    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 136    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 137 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 138 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 139 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 140 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Hazel Jones

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 141 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 142 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 143 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 144 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 145 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 146 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 147 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 148 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 149 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 150 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 151 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 152 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page153 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page154 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 155
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 156
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 157 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          158    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 159    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 160 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 161 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 162 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 163 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                    Judge Josh Hill

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 164 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 165 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 166 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 167 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 168 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 169 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 170 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 171 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 172 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 173 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 174 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 175 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page176 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page177 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 178
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 179
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 180 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          181    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 182    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 183 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 184 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 185 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 186 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Kelli Johnson

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 187 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 188 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 189 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 190 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 191 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 192 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 193 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 194 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 195 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 196 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 197 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 198 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page199 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page200 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 201
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 202
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 203 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          204    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 205    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 206 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 207 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 208 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 209 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Jason Luong

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 210 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 211 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 212 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 213 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 214 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 215 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 216 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 217 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 218 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 219 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 220 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 221 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page222 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page223 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 224
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 225
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 226 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          227    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 228    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 229 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 230 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 231 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 232 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Amy Martin

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 233 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 234 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 235 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 236 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 237 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 238 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 239 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 240 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 241 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 242 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 243 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 244 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page245 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page246 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 247
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 248
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 249 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          250    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 251    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 252 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 253 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 254 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 255 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Judge Jesse McClure, III

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 256 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 257 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 258 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 259 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 260 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 261 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 262 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 263 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 264 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 265 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 266 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 267 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page268 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page269 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 270
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 271
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 272 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          273    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 274    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 275 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 276 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 277 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 278 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Chris Morton

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 279 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 280 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 281 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 282 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 283 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 284 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 285 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 286 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 287 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 288 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 289 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 290 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page291 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page292 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 293
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 294
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 295 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          296    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 297    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 298 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 299 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 300 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 301 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge George Powell

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 302 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 303 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 304 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 305 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 306 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 307 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 308 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 309 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 310 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 311 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 312 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 313 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page314 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page315 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 316
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 317
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 318 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          319    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 320    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 321 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 322 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 323 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 324 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Herb Ritchie

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 325 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 326 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 327 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 328 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 329 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 330 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 331 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 332 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 333 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 334 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 335 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 336 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page337 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page338 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 339
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 340
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 341 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          342    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 343    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 344 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 345 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 346 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 347 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                               Judge Robert Johnson

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 348 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 349 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 350 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 351 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 352 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 353 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 354 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 355 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 356 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 357 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 358 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 359 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page360 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page361 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 362
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 363
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 364 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          365    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 366    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 367 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 368 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 369 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 370 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Randy Roll

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 371 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 372 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 373 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 374 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 375 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 376 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 377 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 378 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 379 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 380 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 381 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 382 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page383 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page384 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 385
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 386
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 387 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          388    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 389    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 390 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 391 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 392 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 393 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge Brock Thomas

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 394 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 395 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 396 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 397 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 398 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 399 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 400 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 401 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 402 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 403 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 404 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 405 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page406 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page407 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 408
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 409
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 410 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          411    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 412    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 413 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 414 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 415 of 438




                                                                 HC 120495
           Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 416 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Hilary Unger

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #5 through #27, attached as appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          02/18/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 417 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 418 of 438
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 419 of 438




                   APPENDIX A
    Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 420 of 438




                        IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    RUSSELL, et al.                                   )
                                                      )
    Plaintiffs,                                       )
                                                      )
    v.                                                )       Case No. 4:19-cv-00226
                                                      )       (Class Action)
    HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                      )       U.S. District Judge
    Defendants.                                       )
                                                      )


                                                 APPENDIX A

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of Texas, plaintiffs request that you produce the following documents.

                                               INSTRUCTIONS

         1. Unless the particular request indicates otherwise, the relevant time period to which each
            request refers is from January 1, 2015 to the present.
         2. Manner of Responding. Your written response shall state, with respect to each item or
            category, that inspection and related activities will be permitted as requested unless the
            request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
            to part of an item or category, the part shall be specified.
         3. Manner of Producing. The documents responsive to these requests shall be produced in
            compliance with the terms described in the ESI Protocol.
         4. Scope of the Requests. All requests are for documents applicable to, relating to, or
            concerning the Judges, as “Judge” is defined in the Definitions section.
         5. Possession, Custody, Control. Each category of documents or things in these requests
            extends to any documents or things in your possession, custody, or control. A document or
            thing shall be deemed to be in your possession, custody, or control if it is in your physical
            custody, or if it is in the physical custody of any other person and you (a) own such
            document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
            use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
            understanding, express or implied, that you may use, inspect, examine, or copy such
            document or thing in whole or in part; or (d) as a practical matter, have been able to use,
            inspect, examine, or copy such document or thing in whole or in part.



                                                          1
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 421 of 438




            Where documents or things in the possession, custody, or control of any individual,
    agency, office, firm, corporation, or partnership are requested, such request also pertains
    to documents in the possession, custody, or control of employees, agents, guardians,
    partners, representatives, and—unless privileged or protected—attorneys of such
    individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
    specified. Responsive documents applicable to that time period shall be produced whether
    they originated or were adopted prior to or during that time period.
 6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
    construing any request, instruction, or definition, set forth the matter deemed ambiguous
    and the construction used in responding.
 7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
    product, or any other basis, please identify, contemporaneously with producing responses
    to these Requests, in writing each document so withheld by providing the following
    information:
        a. the date or approximate date of the document;
        b. the type of document (e.g., letter, memorandum);
        c. a description of the subject matter of the document;
        d. each and every person who prepared, signed, or participated in the preparation of
           the document or any copy thereof;
        e. each and every person who received the document or any copy thereof;
        f. the present custodian(s) of each document;
        g. a list of attachments or enclosures to the document; and
        h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
           support the assertion of privilege.
 8. Portions of Privileged Documents. Identify and produce all segregable portions of any
    responsive document to which a claim of privilege, attorney work product, or other basis
    for withholding the document does not apply.
 9. Continuing Nature of Document Requests. These Requests for Production of Documents
    are continuing in character so as to require you to promptly amend or supplement your
    response if you discover or obtain further materials in accordance with Fed. R. Civ. P. 45.
 10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
     or destroyed, please furnish a list identifying each such document as completely as possible
     including, without limitation, the following information: its author and addressee, each
     person to whom copies of the document were furnished or to whom the contents thereof
     were communicated, a comprehensive summary of the substance of the document, the date
     (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
     the person authorizing its disposal, and the person disposing of the document.
 11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
     similar words of guidance, are intended merely as such, and should not be construed as
     words of limitation. The words “or” and “and” shall include each other whenever possible

                                               2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 422 of 438




    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
 12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
     necessary to bring within the scope of the discovery request all responses that might
     otherwise be construed to be outside the scope of the request.
 13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
     “each” and “every” shall be construed as encompassing each and every.
 14. “Including” means “including, but not limited to.”
 15. The use of the singular form of any word includes the plural and vice versa.
 16. The use of a word in its singular form shall be deemed to include within its use the plural
     as well, and vice versa, wherever necessary to bring within the scope of the discovery
     request matters that might otherwise be construed to be outside the scope of the request
 17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
     bring within the scope of the discovery request matters that might otherwise be construed
     as outside the scope of the request.
                                       DEFINITIONS
 1. As used in these document requests, the following terms are to be interpreted in accordance
    with the following definitions. Notwithstanding any definition below, each word, term, or
    phrase used in these document requests is intended to have the broadest meaning permitted
    under the Federal Rules of Civil Procedure and the Local Rules:
 2. The term “communication” shall mean the transmittal of information by any means.
 3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
    pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
    describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
    or referencing in any way.
 4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
    the operative Complaint in this action.
 5. The term “document” is defined to be synonymous in meaning and equal in scope to the
    usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
    stored information. A draft or non-identical copy is a separate document within the
    meaning of this term.
 6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
    document, file, or metadata stored to or saved on any computer, electronic database,
    electronic device, email server or system, internal or external hard drive, Internet-
    based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
    diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
    device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
    created data such as word processing documents, spreadsheets, graphics, animations,
    presentations, email and attachments, audio, video and audiovisual recordings, and
    voicemail that are related to a claim or defense of a party, or which identifies a person or


                                               3
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 423 of 438




    thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
    described in the ESI Protocol.
 7. The terms “you,” and “your” refer to the individual named on the subpoena as well as their
    trustees, officials, agents, servants, employees, representatives, attorneys, predecessors or
    successors in interest, and any persons acting for or on their behalf.
 8. The terms “Felony Judges,” and “Judges” refer to Hazel B. Jones, Nikita V. Harmon,
    Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones, Danilo Lacayo, Chuck
    Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E. Warren, Frank Aguilar,
    Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy Martin, Herb Ritchie,
    Ramona Franklin, Jesse McClure, III, George Powell, Brock Thomas, Ana Martinez,
    Colleen Gaido, Te’iva Bell, Natalia Cornelio, and their trustees, officials, agents, servants,
    employees, representatives, attorneys, predecessors or successors in interest, and any
    persons acting for or on behalf of the Felony Judges.
 9. The term “employee” means all employees, officials, agents, managers, professionals,
    staff, office and clerical employees, temporary employees, trainees, and any other person
    compensated by the Judges, directly or indirectly, regardless of whether he or she is
    considered or classified as an independent contractor.
 10. The terms “person” and “persons” mean the plural as well as the singular and include any
     natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
     unincorporated association or society, municipal or other corporation; any state, its
     agencies or political subdivisions, any court, the federal government, any other government
     entity; or any form of legal entity.
        a. The term “person” is defined as any natural person, alive or deceased, or any
           business, legal, or governmental entity, or association.
 11. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
     Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
     and who are parties to the case.
 12. The term “bail” means any condition of pretrial release (including a personal bond and
     non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
 13. The term “bail hearing” means any proceeding at which conditions of release are
     determined.
 14. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
     Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
     is adversarial in that both the State and the Defendant are represented (or the Defendant
     has waived representation), and that involves an opportunity for both the State and
     Defendant to present documentary evidence and witness testimony.
 15. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
 16. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
     secured bail or a fee or cost associated with a condition of pretrial release in a case to be
     prosecuted in the Harris County Criminal District Courts without suffering hardship
     meeting the basic necessities of life, such as food, shelter, clothing, communication,


                                              4
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 424 of 438




    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:
        a. Is found to be indigent under the indigent defense plan of the Harris County
           Criminal District Courts;
        b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
           Temporary Assistance for Needy Families, Supplemental Security Income, Social
           Security Disability Income, public housing, or any other federal or state public
           assistance program based on financial hardship;
        c. Has a net household income that does not exceed 200% of the Poverty Guidelines
           as revised annually by the United States Department of Health and Human Services
           and published in the Federal Register;
        d. Is homeless as that term is defined by federal public health and welfare law found
           at 42 U.S.C. § 11302; or
        e. Is currently serving a sentence in a correctional institution, is currently residing in
           a public mental health facility or court-ordered treatment facility, or is subject to a
           proceeding in which admission or commitment to such a mental health facility is
           sought.
 17. The term “personal bond” refers to an order releasing a person on unsecured bail.
 18. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
     regulation, or guideline, or to any other practice of general applicability that may not have
     been reduced to writing or otherwise formalized.
 19. The term “post-arrest process” refers to the period of time from the moment of arrest until
     a case resolves.
 20. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
     discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
 21. The term “secured bail amount” or “secured financial condition” or “secured money bail”
     refers to a requirement to make a cash payment prior to being released as a condition of
     being released.
 22. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
 23. The term “the County” refers to Harris County and all of its agents and employees,
     including but not limited to the Harris County Criminal Law Hearing Officers.
 24. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
     promise to pay a specific amount of money if the person does not appear for a court
     proceeding and the judge forfeits the bond.

 25. The term “referred to” or “refer to” means to look at or in something for information.

 26. The term “inquiry” refers to an act of asking for or seeking information.

 27. The term “preference” refers to a greater liking for one alternative over another or others.

 28. The term “written decisions” refers to any decision, ruling, or opinion issued in a felony
     case by a Felony Judge that is written down on paper or electronically.

                                               5
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 425 of 438




                                 REQUESTS FOR PRODUCTION

 5. All documents or communications relating to bail, including any bail schedules or other
    instructions, guidelines, directives, or advisories to or from any of the Felony Judges
    relating to bail, and documents or communications relating to the development, adoption,
    rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
    guideline, directive, or advisory.
 6. All documents relating to felony bail policies or practices in Harris County from January
    1, 2015 through the present. Such policies include but are not limited to any and all bail
    schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
    two General Orders issued in April 2020, App’x B; and the July 21, 2017 order authorizing
    public defenders to represent people at Article 15.17 bail hearings for purposes of bail but
    not for purposes of determining probable cause, App’x C.
 7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
    Practices.” App’x D.
 8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
    bail decisions.
 9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
    pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
    any forms completed by Pretrial Services that any Felony Judge referred to when
    considering bail, and any forms appointing counsel on the basis of indigence. If all
    documents of which the Felony Judges are aware were produced by the County in response
    to RFP 13 served on the County, please so state.
 10. All documents, policies, or training materials that have been in effect at any time since
     January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
     Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
     or ability to pay fines, fees, or costs associated with a conviction.
 11. All training, onboarding, or transition materials provided to any newly-elected Harris
     County criminal district court judge or a Harris County Criminal Law Hearing Officer
     relating to bail, the post-arrest process, the magistration process, preliminary court
     appearances, or the judges’ preferences regarding bail decisions and conditions of release.
 12. Documents reflecting the number of on-the-record bail hearings conducted in person in
     your courtroom for people detained in the jail at the time of the hearing and arrested for
     one or more felony offenses from January 1, 2015 through the present. Plaintiffs are
     requesting documents reflecting such bail hearings at which the felony arrestee personally
     attended the bail hearing and a court reporter transcribed it.
 13. All correspondence submitted to you by or on behalf of a person detained pre-trial in the
     Harris County Jail, except correspondence filed by counsel.
 14. All written decisions relating to bail.
 15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
     the post-arrest process.


                                               6
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 426 of 438




 16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
     present.
 17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
     instructions relating to releasing medically vulnerable people from March 1, 2020 to the
     present.
 18. All documents concerning case backlogs or delays in Harris County’s criminal district
     courts.
 19. All documents relating to providing, assigning, or appointing lawyers to represent
     defendants who were released after arrest, who appear in court for a scheduled appearance
     without an attorney present, and in whose case the judge wants to address bail on that date.
 20. All documents reflecting the judges’ policies and practices relating to court-appointed
     counsel, including private counsel and the Public Defender’s Office.
 21. All documents reflecting any campaign donations or gifts to you from any lawyer who has
     practiced in your courtroom.
 22. All documents reflecting every case in which you authorized an appointed lawyer or public
     defender to hire an investigator, social worker, and/or expert.
 23. All documents showing that, in Harris County or any other jurisdiction, secured money
     bail is more effective than other conditions of release at meeting any Judge’s interest in an
     arrestee coming to court and/or not being rearrested.
 24. All documents reflecting any inquiry any Felony Judge has made to assess the comparative
     rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
     or failure-to-appear of felony arrestees released on different types of bonds.
 25. All documents relating to a pending or concluded proceeding against any of the Felony
     Judges before the Texas Commission on Judicial Ethics.
 26. All documents reflecting, constituting, or referring in any way to a comment or statement
     by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
     between January 1, 2015 and the present.
 27. Any and all litigation hold notices, document preservation notices and/or other
     communications, memorandums, or documents provided by a Felony Judge or their agents
     or representatives to any current or former personnel, employees, agents, officers, officials,
     or representatives regarding the need to suspend document destruction for the purposes of
     preserving evidence, including electronic documents and data, relating to the above-
     captioned lawsuit.




                                               7
 Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 427 of 438




Date: February 10, 2021                       Respectfully Submitted,

/s/ Alec Karakatsanis                         /s/ Neal S. Manne
/s/ Elizabeth Rossi                           Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)       Texas Bar No. 12937980
alec@civilrightscorps.org                     nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                Lexie G. White
elizabeth@civilrightscorps.org                Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                  lwhite@susmangodfrey.com
jeff@civilrightscorps.org                     Joseph S. Grinstein
Civil Rights Corps                            Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800            jgrinstein@susmangodfrey.com
Washington, DC 20009                          SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                     1000 Louisiana Street, Suite 5100
                                              Houston, Texas 77002
/s/ Liyah Brown                               Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                  Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org              /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                    Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                           mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org             SUSMAN GODFREY L.L.P.
Peter Steffensen                              1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                  Los Angeles, CA 90067
Southern District No. 3327006                 Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          8
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 428 of 438




                    APPENDIX B
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page429 of3438
                                                                     2 of
Case 4:19-cv-00226
  Case              Document
        4:19-cv-00226        413-1
                      Document 32-6Filed onon
                                     Filed  03/02/21 in in
                                              03/27/20   TXSD
                                                           TXSDPage
                                                                Page430 of3438
                                                                     3 of
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 431
                                                                   Page   of 2
                                                                        1 of 438




                            Exhibit G - Page 1 of 2
Case 4:19-cv-00226
  Case 4:19-cv-00226Document 413-1
                      Document 214-7Filed  onon
                                       Filed  03/02/21 in TXSD
                                                07/10/20  in TXSDPage 432
                                                                   Page   of 2
                                                                        2 of 438




                            Exhibit G - Page 2 of 2
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 433 of 438




                    APPENDIX C
                                                      Case
                                                    Case   4:19-cv-00226Document
                                                         4:19-cv-00226    Document 259-4Filed
                                                                                 413-1     Filed
                                                                                               onon 08/27/20
                                                                                                  03/02/21    in TXSDPage
                                                                                                           in TXSD     Page 1 of 2
                                                                                                                          434    438
&HUWLILHG'RFXPHQW1XPEHU3DJHRI
             Case
           Case   4:19-cv-00226Document
                4:19-cv-00226    Document 259-4Filed
                                        413-1     Filed
                                                      onon 08/27/20
                                                         03/02/21    in TXSDPage
                                                                  in TXSD     Page 2 of 2
                                                                                 435    438




     ,&KULV'DQLHO'LVWULFW&OHUNRI+DUULV
     &RXQW\7H[DVFHUWLI\WKDWWKLVLVDWUXHDQG
     FRUUHFWFRS\RIWKHRULJLQDOUHFRUGILOHGDQGRU
     UHFRUGHGLQP\RIILFHHOHFWURQLFDOO\RUKDUG
     FRS\DVLWDSSHDUVRQWKLVGDWH
     :LWQHVVP\RIILFLDOKDQGDQGVHDORIRIILFH
     WKLV -XO\


     &HUWLILHG'RFXPHQW1XPEHU         7RWDO3DJHV




     &KULV'DQLHO',675,&7&/(5.
     +$55,6&2817<7(;$6




,QDFFRUGDQFHZLWK7H[DV*RYHUQPHQW&RGHHOHFWURQLFDOO\WUDQVPLWWHGDXWKHQWLFDWHG
GRFXPHQWVDUHYDOLG,IWKHUHLVDTXHVWLRQUHJDUGLQJWKHYDOLGLW\RIWKLVGRFXPHQWDQGRUVHDO
SOHDVHHPDLOVXSSRUW#KFGLVWULFWFOHUNFRP
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 436 of 438




                   APPENDIX D
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 437 of 438




                                                                 HC 120494
Case 4:19-cv-00226 Document 413-1 Filed on 03/02/21 in TXSD Page 438 of 438




                                                                 HC 120495
